Citation Nr: 0108706	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  98-14 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for a 
herniated nucleus pulposus and fusion, thoracic spine, 
with scoliosis and shortening of the right lower 
extremity, for the period from March 28, 1990 to July 16, 
1995.  

2. Entitlement to an effective date earlier than July 17, 
1995 for a grant of a total disability rating for 
compensation purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his mother


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from May 1975 to June 1982. 

On March 28, 1990 the veteran filed a claim for service 
connection for scoliosis and a shortened right leg as 
secondary to a service-connected thoracic spine disability.  
(This service connected disability, then characterized as a 
status post (SP) interbody fusion, T9-10, Schmorl's node with 
recurrent back pain, had been evaluated as 40 percent 
disabling from August 1, 1983.)  The veteran's claim for 
secondary service connection was denied by the RO in a rating 
decision of August 1990.  The veteran submitted a timely 
notice of disagreement with this rating decision and was 
provided with a Statement of the Case in December 1990, to 
which he responded with a timely substantive appeal in 
January 1991.  

In June 1991, the veteran, his wife and his mother appeared 
and gave testimony at a hearing before a hearing officer at 
the RO.  A transcript of this hearing is of record.  In a 
decision of October 1994, the Board of Veterans' Appeals 
(Board) granted secondary service connection for scoliosis of 
the thoracic spine as part of the veteran's thoracic spine 
disability.  The RO effectuated this Board decision in an 
October 1994 rating decision, but continued the 40 percent 
rating previously assigned for the veteran's service 
connected thoracic spine disability, then characterized as SP 
interbody fusion, T9-10, with scoliosis and Schmorl's node, 
thoracic spine.  The veteran disagreed with this evaluation 
and thereafter perfected an appeal.  The veteran subsequently 
moved to North Carolina and his claims folder was accordingly 
transferred to the RO in Winston-Salem, North Carolina.  

On July 17, 1995, the veteran submitted a claim for a total 
rating for compensation purposes based on individual 
unemployability.  In a rating decision of August 1997, the RO 
granted service connection for shortening of the veteran's 
right leg and assigned a 60 percent schedular rating from 
July 17, 1995 for what was then characterized as residuals of 
herniated nucleus pulposus and fusion, thoracic spine, with 
shortening of the right lower extremity.  The RO also granted 
a total rating for compensation purposes based on individual 
unemployability, effective from July 17, 1995.  The veteran 
and his representative thereafter indicated that he was 
seeking only an earlier effective date for a rating in excess 
of 40 percent for his service connected back and right leg 
disability and an earlier effective date for assignment of a 
total rating for compensation purposes based on individual 
unemployability.  

This matter now comes before the Board on appeal from the 
rating action of October 1994 by the RO in Pittsburgh, 
Pennsylvania, and the rating of August 1997 by the RO in 
Winston-Salem, North Carolina.  In May 2000, this case was 
remanded by the Board for further development by the RO.  
That development having been completed, the issues listed on 
the title page of this decision are before the Board for 
appellate consideration at this time.  


FINDINGS OF FACT

1. During the period from March 28, 1990 to July 16, 1995 the 
veteran's service connected back disability was not 
manifested by the equivalent of pronounced symptoms of 
intervertebral disc syndrome with persistent symptoms and 
little intermittent relief, characteristic pain and 
demonstrable muscle spasm, or other appropriate 
neurological findings.

2. During that period the veteran had subjective complaints 
of pain, spasms and radiculopathy, but only minimal 
neurological impairment was shown objectively and X-ray 
study and a myelogram, and other work-ups, were 
essentially negative.  

3. Prior to July 17, 1995 the veteran's service connected 
duodenitis was not manifested by chronic symptoms and 
findings of multiple small eroded or ulcerated areas.  

4. The veteran has a high school education, vocational 
training as a draftsman and some college education: he has 
had work experience as a tree trimmer, carpenter, roofer, 
personnel specialist, and mechanic.  

5. The evidence indicates that the veteran had periods of 
employment during the period from March 1990 to July 1995.  

6. Prior to July 17, 1995 the veteran was not precluded from 
obtaining and sustaining gainful employment by his service 
connected back disability and his service connected 
duodenitis.  


CONCLUSIONS OF LAW

1. During the period from March 28, 1990 to July 16, 1995 the 
criteria for a rating higher than 40 percent rating for 
the veteran's herniated nucleus pulposus and fusion, 
thoracic spine, with scoliosis and shortening of the right 
lower extremity were not met.  38 U.S.C.A. §§ 1155, 
5110(a) (West 1991); 38 C.F.R. §§ 3.400, 4.20, 4.40, 4.45, 
4.71(a) Diagnostic Codes 5299-5293 (2000).

2. Prior to July 17, 1995 the criteria for a total rating for 
compensation purposes based on individual unemployability 
were not met.  38 U.S.C.A. §§ 1155, 5110 (a) (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.  

The veteran had active service from May 1975 to June 1982.  
His DD Form 214 revealed that the veteran was born in June 
1955 and his military occupational specialty was that of 
personnel clerk. It was reported that he had been assigned 
that specialty for 6 years and 6 months.  

Service medical records reveal considerable treatment for mid 
and low back pain and a long history of low back pain 
existing prior to service was reported.  At the time of 
initial screening, in June 1975, the veteran reported a pre-
service history of lumbosacral dislocation in April 1975.  In 
February 1977 it was reported that he had injured his back in 
June 1974 and had been on total disability until April 1975.

Service medical records also show that in February 1981, the 
veteran had a sudden onset of low back pain with no history 
of trauma.  Work-up, including plain x-rays and tomograms, 
revealed a lytic lesion in the body of T9 with local 
scoliosis at the T9-T10 level associated with lateral 
narrowing of the T9-10 intervertebral disc.  At the time of 
that work-up, he reported that while working as a civilian, 
he had developed acute onset of lumbar pain, after attempting 
to lift a heavy object.  He stated that he was treated in a 
civilian hospital and that a diagnosis of "ligamentous back 
injury" was made, for which he received 5 months of total 
disability from the state welfare system.  He reported re-
injuring his back in an automobile accident in 1975.  It was 
also noted at that time that due to his complaints of back 
pain, he was unable to take part in routine physical 
training, that he had become a management problem, and that 
he could not be counted on to perform even in a clerical 
capacity, and his discharge from service was recommended.  It 
was noted that the symptoms were out of proportion to the 
physical findings.  

In December 1981, during service, the veteran underwent an 
excision biopsy of the T9 lesion which revealed a 4-
millimeter in diameter cystic cavity consistent with an old 
Schmorl's node.  

Following a VA hospitalization from late September 1982 to 
late November 1982, the RO granted service connection in 
February 1983 for status post interbody fusion, T9 and T10 
for Schmorl's node, with recurrent back pain.  A 40 percent 
schedular evaluation was assigned for this disability from 
June 17, through September 21, 1982.  The veteran was 
assigned a temporary total rating under 38 C.F.R. § 4.29 for 
his back disability from September 22, through November 30, 
1982, with the previously assigned 40 percent rating restored 
thereafter.  In a November 1983 rating action the RO assigned 
a further temporary total rating under 38 C.F.R. § 4.29 from 
June 16, through July 31, 1983 based on VA hospitalizations 
in June and July 1983 for the treatment of the veteran's back 
disability.  Thereafter, the 40 percent schedular rating for 
the veteran's back disorder was restored.  

In March 1986 the veteran appeared at the RO for a hearing.  
At that time he was in a wheelchair, which he stated he used 
when taking long trips.  

In April 1986 the veteran was hospitalized by VA for 
evaluation of numbness and weakness of the left lower 
extremity, an episodic event.  Neurological examination and a 
myelogram were normal; the cause of the symptoms could not be 
determined.  The evaluating physician stated, during the 
course of the work-up, that it was not clear how much of the 
veteran's symptoms were functional and how much were real.

VA outpatient records in November 1988 reflect the veteran's 
complaints of chronic back pain, noting that he was unable to 
perform heavy labor secondary to subjective pain, without 
significant objective findings.  

On March 28, 1990 claims for an increased rating for the 
veteran's service connected back disorder and service 
connection for scoliosis of the thoracic spine and shortening 
of the right leg was received by the RO.  

On VA medical examination in July 1990 the veteran reported 
that he was not employed.  He complained of muscle spasm and 
pain in the back that sometimes traveled from the thoracic 
area down the left leg.  The veteran indicated that his 
muscle spasms were so severe sometimes that they shook his 
whole body.  On evaluation, it was said that there was no 
evidence of a shortened leg, but the leg appeared short due 
to presence of a spinal curvature.  It was said that the 
spinal curvature appeared to be more growth related than post 
surgical.  An x-ray showed normal findings in the thoracic 
spine, except for a very mild scoliosis convexed to the left.  
The paraspinal soft tissues appeared normal.  A scan of the 
lower extremities showed no significant discrepancy in 
measurement of the long bones in the lower extremities.  

During a June 1991 RO hearing before a hearing officer, the 
veteran said that he had been having back pain, loss of 
equilibrium and loss of use in the left leg.  He said that 
evaluations revealed scoliosis of the spine and a 1/2 inch 
shortening of his left leg because of a pelvic tilt.  The 
veteran said that his back was so painful that he could not 
get out of bed in the morning without help.  He said that 
such episodes occurred from 3 to 5 times a week.  He said he 
had constant pain in the back and muscles spasm when he 
shifted his back a little.  The veteran also said that his 
back pain would travel down to his left hip and that 
sometimes the pain radiated down as far as the left foot.  He 
said that his left leg was numb.  He said that he constantly 
wore a back brace.  

The veteran indicated that his activities were limited to 
tinkering around the house and woodworking with small 
objects.  He said that he would putter around the yard, but 
did not mow the lawn.  The veteran also testified that he did 
not do heavy lifting and indicated that any attempt to grab 
or pull something would result in muscle spasms.  He said 
that he had been a mechanic for years, but currently only 
gave advice.  He said that 15 minutes of work as a mechanic 
would result in having to stay in bed for 3 weeks.  The 
veteran reported that he had not been employed since he was 
discharged from the service.  

On VA orthopedic examination in July 1991, the veteran 
reported constant pain between the scapula.  He said that a 
back brace relieved the pain, and he also indicated that he 
used a TENS unit.  It was reported that the veteran had no 
arm or leg problems.  Examination of the deep tendon reflexes 
revealed them to be hyporeflexic, but symmetrical.  Sensation 
was reported to be intact.  Evaluation of the back revealed a 
scar in the right thoracic area.  Leg lengths were said to be 
equal and no scoliosis was noted.   A myelogram had been 
performed and was said to be normal.  A x-ray was essentially 
negative, but showed a possible very minimal scoliotic 
deformity in the middle to lower dorsal spine of no apparent 
clinical significance.  The impressions of the examination 
were chronic back pain and no neurologic abnormality.  

VA clinical records reflect occasional outpatient treatment 
during the early 1990s for various disorders, which included 
back pain, for which he received biofeedback.  On evaluation 
in April 1990, physician examination of the muscles and 
joints of the lower extremities was negative.  The veteran 
walked in a satisfactory manner and coordination was good.  
There was tenderness over the mid-thoracic, but not the 
lumbar spine.  In September 1992 it was noted that the 
veteran was provided medication for back pain, and a "body 
jacket".  These records also indicate that he was provided 
with 3/4 inch lift for his right shoe, which was said to 
adequately compensate a pelvic tilt. 

On a December 1993 application for disability benefits from 
the Social Security Administration (SSA), the veteran stated 
that he became unable to work because of disabling condition 
on December 7, 1981.  He said that he was still disabled.  In 
his application, the veteran agreed to notify the SSA when he 
went to work either as an employee or a self-employed person.  
He also reported that he had been hospitalized in December 
1993 by VA for a "mini stroke."

Copies of clinical records used by the Social Security 
Administration and later furnished to VA reveal that the 
veteran was hospitalized at a private facility in September 
1993 for the treatment of injuries sustained when he fell 
from the roof of a trailer.  The veteran was noted to state 
that he worked as a roofer, was used to heights, and was 
surprised that he fell.  On admission, the veteran was found 
to have a displaced fracture of the 6th and 7th ribs and a 
probable crack of the 5th and 7th ribs.  He also had a 
laceration of the left ear and a contusion of the right 
elbow.  The veteran denied any other serious illness except 
for a fracture of his back years before.  It was noted that 
he took Motrin and Parafon Forte for back pain.  An x-ray of 
the dorsal spine showed intact pedicles and minimal 
degenerative spur formation at several levels.  

In December 1993 the veteran was hospitalized at a VA medical 
facility with a 2-day history of ataxia, slurred speech, and 
dysarthria.  Initial neurological examination in the 
emergency room revealed inconsistent findings which suggested 
a nonorganic basis.  The veteran said that he was a part time 
tree trimmer and lawn care worker and denied any psychiatric 
or neurological history.  He also reported stress caused by 
his business and his family.  It was recommended that he be 
transferred to the psychiatry service.  On the day after 
admission the veteran reported progressive improvement in 
symptoms, but was still noted to have odd, jerky speech with 
spurts of normal rhythm, tone, and rate.  He was noted to 
move all his extremities without difficulty and to ambulate 
without a limp in contrast to his presentation earlier in the 
emergency room.  The veteran expressed anger at his treatment 
and declined further testing or evaluation.  It was noted 
that, based on observation, the veteran had no apparent 
limitations and could return to work as tolerated.  The 
diagnosis was probable conversion reaction.  

Private medical records also show that when the veteran was 
treated in a private medical facility on December 29, 1993, 
after reporting that he had "passed out" at home, he was 
stated to be self-employed carpenter.  

In April 1994 the veteran was seen as a VA outpatient by the 
orthopedic service, complaining of severe, burning pain in 
the right foot, with loss of sensation.  It was noted that he 
exhibited his "usual disturbed facies," as he complained of 
"flushes," "flashes," and ringing in the ears secondary to 
the pain.  Physical examination revealed no objective 
abnormality.  The veteran was described as "emotionally a 
basket case."  

In October 1994 the veteran wrote that he had been issued a 
wheelchair due to loss of use of his left leg due to frequent 
pinching of the nerve, as well as a back brace to keep his 
back in place.  

In a decision of May 1995, the veteran was awarded disability 
benefits by the SSA based on a date of onset of November 7, 
1987.  Included among the Evidentiary Statement and Findings 
of this SSA decision, was the following:  

2.  The claimant has not engaged in substantial 
gainful employment since November 1, 1987."  

Also included among the Evidentiary Statement and Findings of 
the May 1995 SSA decision was:  

5.  The Claimant does not have the residual 
functional capacity to perform the physical 
exertion and nonexertional requirements of even 
sedentary work due to his inability to perform any 
appreciable lifting, standing, walking, sitting, 
bending, crouching, or crawling.  

On the veteran's Application For Increased Compensation Based 
On Unemployability (VA Form 21-8940), received on July 17, 
1995 the veteran reported that, during the previous 5 years, 
he had only worked from July 10, to July 15, 1992, as a 
carpentry supervisor.  The veteran further stated that 
"basically, since I was injured during service, I have not 
been able to work."  He also reported that he had a high 
school education, some college education, and vocational 
training in drafting.  

On a VA gastrointestinal examination in September 1995, the 
veteran said that his stomach problems dated from 1978 when 
he developed melena and was diagnosed as having duodenitis.  
He said that he did well on medications until 4 years earlier 
when he had a recurrence of melena at a time when he was not 
on medication.  It was reported, essentially, that he was 
placed back on medications and had done well for the previous 
2-3 years.  The veteran reported that he had pain in the 
umbilical area with heartburn about 4 times a year.  He said 
that these episodes lasted from 1 to 11/2 months, but he was 
currently free of the symptoms.  No melena, nausea, vomiting, 
chronic diarrhea, or constipation, was reported but he 
believed that he had some sort of anemia with lowering of all 
components of his blood count.  Evaluation revealed the 
veteran to be well developed and well nourished.  Abdominal 
evaluation revealed no specific tenderness, muscle spasm, or 
guarding, but there was fullness in the right upper quadrant 
suggestive of hepatomegaly.  The veteran's current weight was 
135 pounds and that had been his maximum weight over the 
previous year.  An upper gastrointestinal study was normal.  
A CBC study was within normal limits except for a slightly 
low hematocrit of 40.9 percent (normal range 41-50 percent) 
and slightly elevated MCH of 32.3 pg. (normal range 27-31 
pg.).  

On VA spine examination in September 1995, the veteran stated 
that he had developed problems with his thoracic spine in 
February 1981 following a "severe injury."  He complained 
that his disability had become worse during the last 2-3 
years.  He walked with a rigid spine, had moderate paraspinal 
muscle spasm, and had tenderness in the area of T8-11.  
Significant scoliosis was not detected on clinical 
examination.  Forward flexion was to 45 degrees and extension 
backward to 15 degrees.  There were noted to be no 
neurological findings other than positive straight leg 
raising.  


II. Legal Analysis

Congress has recently passed, and the President has signed 
into law, legislation repealing the requirement that a claim 
be well grounded.  Under the Veterans Claims Assistance Act 
(VCAA) of 2000, the following new sections are to be codified 
in title 38, United States Code, with respect to the duty to 
assist and the development of claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 
Stat. 2096, 2097-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5103A, 5107).  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The aforementioned statute contains a number of new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  Based upon the development of medical evidence, 
the Board concludes that all reasonable efforts have been 
made to compile a complete record for our decision, and that 
the veteran has had adequate notice of the evidence needed to 
substantiate his claim.  In this regard, it is noted that the 
claims files appear to contain all of the medical records 
developed by VA during the pertinent time frame, as well as 
private medical records.  The veteran has been afforded 
comprehensive VA examinations and has been given the 
opportunity, on a number of occasions, to identify those 
records, not in the claims file, which would be useful to his 
claim.  He has been provided notice of what type of evidence 
is necessary.  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

Moreover, under the circumstances presented in this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Further 
development and further expending of VA's resources are not 
warranted.  

The veteran is currently in receipt of a 60 percent rating 
under Diagnostic Codes 5299-5293 for his service connected 
back disorder, now characterized as herniated nucleus 
pulposus and fusion, thoracic spine, with scoliosis and 
shortening of the right lower extremity, effective from July 
17, 1995.  He is also in receipt of a 10 percent rating for 
duodenitis under Diagnostic Code 7307, effective from 
September 7, 1989.  The veteran has also been awarded a total 
rating for compensation purposes based on individual 
unemployability, effective July 17, 1995.  He has claimed, 
essentially, that his service connected back disability was 
of such severity as to warrant a 60 percent rating ever since 
March 1990, when he initially submitted an ultimately 
successful claim for service connection for a shortened right 
lower extremity.  He has also asserted in effect that his 
duodenitis has warranted an evaluation in excess of the 
current 10 percent rating prior to July 17, 1995 and that his 
total rating should be assigned an effective date prior to 
July 17, 1995.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an increased evaluation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The 
effective date of an award of increased compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if a claim is 
received within one year from such date, otherwise the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). Harper v. 
Brown, 10 Vet. App. 125 (1997).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

Prior to July 17, 1995, the veteran was assigned a 40 percent 
disability evaluation for his back disability by rating this 
disability by analogy to intervertebral disc syndrome under 
the provisions of 38 C.F.R. §§ 4.20, 4.71(a), Diagnostic 
Codes 5299-5293.  Such a rating is warranted if there is 
disability equivalent to severe symptoms of intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
A 60 percent rating is assigned if there is disability 
equivalent to pronounced symptomatology of intervertebral 
disc syndrome with persistent symptoms of intervertebral disc 
syndrome compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.  

Prior to July 17, 1995, the veteran was assigned a 10 percent 
disability evaluation for his duodenitis by rating this 
disability by analogy to hypertrophic gastritis under the 
provisions of 38 C.F.R. §§ 4.20, 4.14, Diagnostic Codes 5299-
7307.  Under the provisions of Diagnostic Code 7307 10 
percent rating is assigned if there are chronic symptoms and 
small nodular lesions.  A 30 percent rating is assigned for 
chronic symptoms and multiple small eroded or ulcerated 
areas.  A 60 percent rating is assigned for chronic symptoms 
with severe hemorrhages, or large ulcerated or eroded areas.  

A total rating for compensation purposes based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow substantially gainful occupation 
as a result of a single service connected disability, ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2000).  

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled and a total rating for compensation 
purposes based on individual unemployability may be assigned 
on an extraschedular basis in such cases.  38 C.F.R. 
§ 4.16(b) (2000).  

A review of the record documenting the veteran's treatment 
and evaluations between March 1990 and July 1995 indicates 
numerous instances when the veteran complained of very severe 
pain of low and mid back pain and muscle spasms which were 
not then confirmed by any equivalent clinical findings of 
back pathology.  In fact the veteran's pattern of subjective 
complaints out of proportion to physical findings has 
persisted since military service.  During a July 1990 VA 
orthopedic examination he complained of severe pain in the 
thoracic spine which radiated down his left leg and he also 
reported that the muscle spasms in the back were such as to 
sometimes "shake" his whole body.  However, the report of 
the physical evaluation conducted at that time revealed no 
objective physical findings that would indicate a back 
disability of anywhere near the severity of the veteran's 
complaints.  An X-ray show only mild scoliosis of the 
thoracic spine and the paraspinal soft tissues appeared 
normal.  

The discrepancies between the veteran's reported symptoms and 
the objective physical findings became even more pronounced 
thereafter.  In addition, his history and complaints became 
inconsistent.  For example, during an RO hearing in June 
1991, the veteran testified that he had not been employed 
since his discharge from service, but he also said that he 
had been a mechanic for "years."  Since the veteran 
enlisted in the service at the age of 18, had been a 
personnel specialist for virtually his entire period of 
service, and had been unemployed by his account ever since 
discharge from service, it is difficult to imagine when he 
could have acquired his "years" of experience as a 
mechanic.  

During the June 1991 hearing, the veteran also testified that 
he could not do heavy lifting and he added that any attempt 
to pull or grab something would result in muscle spasms in 
his back, and that any current attempt to do work as a 
mechanic for as little as 15 minutes would cause him to be 
bedridden for 3 weeks.  He also reported that his back pain 
rendered him unable to get out of bed from 3 to 5 times a 
week.  In addition, he again said that his pain radiated down 
his left lower extremity, and added that his left leg was 
frequently numb.  During a subsequent VA examination 
conducted about a month after this hearing, however, the 
veteran said that he had constant pain between the scapula 
and denied any problem with his legs.  Sensation was 
described as intact on the examination and evaluation of the 
veteran's back revealed only a scar in the thoracic area.  
His scoliosis at that time was so slight as to be 
undetectable and an x-ray and a myelogram were normal.  

The ultimate anomalies between the clinical record and the 
veteran's subjective complaints of back pain of such severity 
as to render him unable to perform any significant physical 
labor are contained in evidence reflecting treatment and 
evaluations beginning in September 1993.  A report of a 
September 1993 hospitalization at a private facility reveals 
treatment at that time for displaced fractures of the 6th and 
7th ribs a probable crack of the 5th and 7th ribs, a laceration 
of the left ear and a contusion of the right elbow, all 
sustained when the veteran fell head first from the roof of a 
trailer.  In the hospital report it was said that the veteran 
worked as a roofer, was used to being on heights, and was 
"surprised" that he fell.  During a subsequent 
hospitalization at a VA facility the following December for 
ataxia, slurred speech, and dysarthria, (which the veteran 
claimed was due to a mini stroke, but was in fact attributed 
to probable conversion reaction) he was noted to employed as 
a tree trimmer and was said to be having stress caused in 
part by his business.  In the course of his short stay at the 
VA hospital on this occasion it was noted that the veteran's 
clinical findings were inconsistent and merited further 
evaluation.  The veteran thereupon left the hospital without 
being further evaluated, but the hospital report indicated 
that the veteran could return to work.  Nonetheless, the 
veteran asserted on a December 1993 application for SSA 
disability benefits that he had not been employed.  The 
record also reveals that the veteran again asserted that he 
had not been employed since his discharge from service except 
for a brief period in July 1992, on a VA Form 21-8940, 
received by the RO on July 17, 1995.

It is apparent from the above that the veteran has been less 
than truthful in regard to both the severity of his service 
connected back disability and its effect on his ability to 
work.  The veteran's subjective complaints regarding his back 
disorder have been inconsistent and are at variance with the 
objective medical findings reported on VA examinations in 
1990 and 1991 as well as findings reported during the brief 
VA hospitalization in December 1993.  It is also apparent 
that that a back disorder equivalent to pronounced 
intervertebral disc syndrome is simply not compatible with 
the veteran's employment as a roofer reported during his 
private hospitalization of September 1993.  His reports 
regarding the severity of his back pain and resulting 
disability are simply not credible given the objective 
clinical evidence in the claims file.  That evidence 
establishes, for the most part, that the thoracic spine 
disorder was manifest by complaints of pain and muscle spasm, 
but little evidence of X-ray or neurological abnormality.  
Accordingly, the Board concludes that the evidence does not 
establish that, prior to July 17, 1995, the veteran's service 
connected disorder, herniated nucleus pulposus and fusion, 
thoracic spine, with scoliosis and shortening of the right 
lower extremity was productive of symptoms equivalent to 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
Therefore an effective date earlier than July 17, 1995 for a 
60 percent rating for the veteran's service connected back 
disability is clearly not warranted.  

In regard to the veteran's service connected duodenitis, the 
Board would simply note that there is no objective evidence 
in the claims folder that would establishes that this 
disability has at any time resulted in chronic symptoms, any 
eroded or ulcerated areas or hemorrhaging in the duodenum.  A 
VA gastrointestinal examination in 1995 was essentially 
normal except for minor abnormalities noted on CBC testing.   

As for the veteran's claim for an effective date earlier than 
July 17, 1995 for the grant of a total rating for 
compensation purposes based on individual unemployability, 
the Board again notes that the evidence discussed above 
establishes that the veteran has not been truthful in regard 
to his employability during the relevant time period.  He has 
repeatedly provided false information to both the VA and the 
SSA in regard to his being unemployed ever since his service 
discharge in the early 1980s.  While the SSA granted him 
disability benefits in 1995 and the RO has assigned him a 
total rating for compensation purposes for the period on and 
subsequent to July 17, 1995, these benefits were granted at 
least in part on the basis of statements and assertions made 
by the veteran that the record before this Board shows to be 
demonstrably false.  The Board finds that the credible 
evidence in this case, such as the VA examinations of record 
as well as the private and VA clinical records, does not 
establish that the veteran was unemployable due to his 
service-connected disability during the period prior to July 
17, 1995.  Therefore the assignment of an effective date 
earlier than July 17, 1995 for a grant of a total rating for 
compensation purposes based on individual unemployability is 
denied.  





ORDER

Entitlement to an evaluation in excess of 40 percent for a 
herniated nucleus pulposus and fusion, thoracic spine, with 
scoliosis and shortening of the right lower extremity, for 
the period from March 28, 1990 to July 16, 1995 is denied.

Entitlement to an effective date earlier than July 17, 1995 
for a schedular rating greater than 60 percent and/or a grant 
of total disability rating for compensation purposes based on 
individual unemployability is denied.  





		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

